Case 1:17-cv-24173-JLK Document 48 Entered on FLSD Docket 11/26/2018 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                   CASE NO. 1:17-CV-24173-JLK

  FLORIDA BEAUTY FLORA, INC.,
  a Florida for Profit Corporation

  Plaintiff/Counter-Defendant,

  v.

  EVERGREEN FRESH FARMS, Inc.,
  A California Domestic Stock Corporation,
  ERIC MYDLAND, an individual, a/k/a
  ERIC W. MYDLAND, a/k/a ERICK MYDLAND,
  a/k/a ERICK W. MYDLAND

  Defendants/Counter-Plaintiffs.
  _________________________/

         Pursuant to Federal Rule of Civil Procedure 56 and Local Rule 56.1(a), and in connection with

  its Notice of Motion for Summary Judgment, Plaintiff/Counter-Defendant Florida Beauty Flora, Inc.

  (“Florida Beauty”) hereby submits the following Reply to Counter-Plaintiffs Response to its Statement

  of Material Facts as to which Florida Beauty contends there is no genuine issue to be tried:

               REPLY TO RESPONSE TO STATEMENT OF MATERIAL FACTS

         1.      Florida Beauty admits that Counter-Plaintiffs are seeking money for purportedly

  damaged produce. However, Florida Beauty disputes that the produce was damaged due to an

  issue with refrigeration equiptment and Counter-Plaintiffs have failed to designate an expert to

  testify concerning causation of the damaged produce. Further, Counter-Plaintiff has failed to

  cite any record authority in support of this contention in violation of Local Rule 56.1, and the

  statement should be disregarded.

         2.      Counter-Plaintiffs do not dispute the facts presented by Florida Beauty in this

  paragraph.
Case 1:17-cv-24173-JLK Document 48 Entered on FLSD Docket 11/26/2018 Page 2 of 12

                                                                       Case No. 1:17-CV-24173-JLK


         3.      Counter-Plaintiffs do not dispute the facts presented by Florida Beauty in this

  paragraph.

         4.      Counter-Plaintiffs do not dispute the facts presented by Florida Beauty in this

  paragraph.

         5.      Counter-Plaintiffs do not dispute the facts presented by Florida Beauty in this

  paragraph.

         6.      Counter-Plaintiffs do not dispute the facts presented by Florida Beauty in this

  paragraph.

         7.      Counter-Plaintiffs do not dispute the facts presented by Florida Beauty in this

  paragraph.

         8.      Given that Counter-Plaintiff did not contradict Florida Beauty’s statement of

  undisputed material facts with evidence in the record, the Court should deem Florida Beauty’s

  statement contained in Paragraph 8 of its Statement of Material Facts admitted. See e.g., Joseph

  v. Napolitano, 839 F. 2d 1324, 1329-30 (S.D. Fla. 2012); Centennial Bank v. Noah Group, LLC,

  755 F. Supp. 2d 1256, 1258 n. 2 (S.D. Fla. 2010); Gossard v. JP Morgan Chase & Co., 612 F.

  Supp. 2d 1242, 1245-46 (S.D. Fla. 2009).

         9.      Counter-Plaintiffs do not dispute the facts presented by Florida Beauty in this

  paragraph.

         10.     Counter-Plaintiffs do not dispute the facts presented by Florida Beauty in this

  paragraph.   Florida Beauty admits that the Sublease was not signed by Florida Beauty. Florida

  Beauty does not agree that the Sublease was expressly rejected by the Meyerson Trust. This is

  because during the deposition of Arnold Meyerstein, he testified that he did not seek to evict either

  Florida Beauty or Evergreen at any time as a consequence of Evergreen subleasing the space or



                                                   2
Case 1:17-cv-24173-JLK Document 48 Entered on FLSD Docket 11/26/2018 Page 3 of 12

                                                                       Case No. 1:17-CV-24173-JLK


  for any other reason. See Exhibit A to Declaration of Evan B. Berger, Esq. which is attached

  hereto as Exhibit “1” at p. 17:4 – 19:14. Mr. Meyerstein further testified that he accepted rent

  from Florida Beauty after Evergreen became its sublessee. Id. By virtue of this conduct by the

  Meyerstein Trust in accepting rent from Florida Beauty and not seeking to evict either Florida

  Beauty or Evergreen at any time, and by continuing to accept rent payments from Florida Beauty

  after knowing that it had a sublessee in part of the space it leased, the Meyerstein Trust acquiesced

  to the Sublease between Florida Beauty and Counter-Plaintiffs. Id.

         11.     Given that Counter-Plaintiff did not contradict Florida Beauty’s statement of

  undisputed material facts with evidence in the record, the Court should deem Florida Beauty’s

  statement contained in Paragraph 11 of its Statement of Material Facts admitted. See e.g., Joseph

  v. Napolitano, 839 F. 2d 1324, 1329-30 (S.D. Fla. 2012); Centennial Bank v. Noah Group, LLC,

  755 F. Supp. 2d 1256, 1258 n. 2 (S.D. Fla. 2010); Gossard v. JP Morgan Chase & Co., 612 F.

  Supp. 2d 1242, 1245-46 (S.D. Fla. 2009). Further, given that the statement by Counter-Plaintiffs

  contained in this paragraph does not contain any evidentiary support in the record, the Court should

  disregard the statement by Counter-Plaintiffs and deem the facts in Paragraph 11 of Florida

  Beauty’s Statement of Material Facts admitted. See, e.g., Mills. v. NCL (Bahamas) Ltd., 2015 WL

  11201209 at *2 (S.D. Fla. April 10, 2015).

         12.     Given that Counter-Plaintiff did not contradict Florida Beauty’s statement of

  undisputed material facts with evidence in the record, the Court should deem Florida Beauty’s

  statement contained in Paragraph 12 of its Statement of Material Facts admitted. See e.g., Joseph

  v. Napolitano, 839 F. 2d 1324, 1329-30 (S.D. Fla. 2012); Centennial Bank v. Noah Group, LLC,

  755 F. Supp. 2d 1256, 1258 n. 2 (S.D. Fla. 2010); Gossard v. JP Morgan Chase & Co., 612 F.

  Supp. 2d 1242, 1245-46 (S.D. Fla. 2009). Further, given that the statement by Counter-Plaintiffs



                                                   3
Case 1:17-cv-24173-JLK Document 48 Entered on FLSD Docket 11/26/2018 Page 4 of 12

                                                                      Case No. 1:17-CV-24173-JLK


  contained in this paragraph does not contain any evidentiary support in the record, the Court should

  disregard the statement by Counter-Plaintiffs and deem the facts in Paragraph 12 of Florida

  Beauty’s Statement of Material Facts admitted. See, e.g., Mills. v. NCL (Bahamas) Ltd., 2015 WL

  11201209 at *2 (S.D. Fla. April 10, 2015). Further, see Response to Paragraph 11 supra.

           13.    Given that Counter-Plaintiff did not contradict Florida Beauty’s statement of

  undisputed material facts with evidence in the record, the Court should deem Florida Beauty’s

  statement contained in Paragraph 13 of its Statement of Material Facts admitted. See e.g., Joseph

  v. Napolitano, 839 F. 2d 1324, 1329-30 (S.D. Fla. 2012); Centennial Bank v. Noah Group, LLC,

  755 F. Supp. 2d 1256, 1258 n. 2 (S.D. Fla. 2010); Gossard v. JP Morgan Chase & Co., 612 F.

  Supp. 2d 1242, 1245-46 (S.D. Fla. 2009). Further, given that the statement by Counter-Plaintiffs

  contained in this paragraph does not contain any evidentiary support in the record, the Court

  should disregard the statement by Counter-Plaintiffs and deem the facts in Paragraph 13 of

  Florida Beauty’s Statement of Material Facts admitted. See, e.g., Mills. v. NCL (Bahamas) Ltd.,

  2015 WL 11201209 at *2 (S.D. Fla. April 10, 2015). Further, see Response to Paragraph 11

  supra.

           14.    Given that Counter-Plaintiff did not contradict Florida Beauty’s statement of

  undisputed material facts with evidence in the record, the Court should deem Florida Beauty’s

  statement contained in Paragraph 14 of its Statement of Material Facts admitted. See e.g., Joseph

  v. Napolitano, 839 F. 2d 1324, 1329-30 (S.D. Fla. 2012); Centennial Bank v. Noah Group, LLC,

  755 F. Supp. 2d 1256, 1258 n. 2 (S.D. Fla. 2010); Gossard v. JP Morgan Chase & Co., 612 F.

  Supp. 2d 1242, 1245-46 (S.D. Fla. 2009). Further, given that the statement by Counter-Plaintiffs

  contained in this paragraph does not contain any evidentiary support in the record, the Court

  should disregard the statement by Counter-Plaintiffs and deem the facts in Paragraph 14 of



                                                   4
Case 1:17-cv-24173-JLK Document 48 Entered on FLSD Docket 11/26/2018 Page 5 of 12

                                                                     Case No. 1:17-CV-24173-JLK


  Florida Beauty’s Statement of Material Facts admitted. See, e.g., Mills. v. NCL (Bahamas) Ltd.,

  2015 WL 11201209 at *2 (S.D. Fla. April 10, 2015). Further, see Response to Paragraph 11

  supra.

           15.   Counter-Plaintiffs do not dispute the facts presented by Florida Beauty in this

  paragraph.

           16.   Counter-Plaintiffs do not dispute the facts presented by Florida Beauty in this

  paragraph.

           17.   Counter-Plaintiffs do not dispute the facts presented by Florida Beauty in this

  paragraph.

           18.    Given that Counter-Plaintiff did not contradict Florida Beauty’s statement of

  undisputed material facts with evidence in the record, the Court should deem Florida Beauty’s

  statement contained in Paragraph 18 of its Statement of Material Facts admitted. See e.g., Joseph

  v. Napolitano, 839 F. 2d 1324, 1329-30 (S.D. Fla. 2012); Centennial Bank v. Noah Group, LLC,

  755 F. Supp. 2d 1256, 1258 n. 2 (S.D. Fla. 2010); Gossard v. JP Morgan Chase & Co., 612 F.

  Supp. 2d 1242, 1245-46 (S.D. Fla. 2009). Further, given that the statement by Counter-Plaintiffs

  contained in this paragraph does not contain any evidentiary support in the record, the Court

  should disregard the statement by Counter-Plaintiffs and deem the facts in Paragraph 18 of

  Florida Beauty’s Statement of Material Facts admitted. See, e.g., Mills. v. NCL (Bahamas) Ltd.,

  2015 WL 11201209 at *2 (S.D. Fla. April 10, 2015). Further, see Response to Paragraph 11

  supra.

           19.    Given that Counter-Plaintiff did not contradict Florida Beauty’s statement of

  undisputed material facts with evidence in the record, the Court should deem Florida Beauty’s

  statement contained in Paragraph 9 of its Statement of Material Facts admitted. See e.g., Joseph



                                                  5
Case 1:17-cv-24173-JLK Document 48 Entered on FLSD Docket 11/26/2018 Page 6 of 12

                                                                     Case No. 1:17-CV-24173-JLK


  v. Napolitano, 839 F. 2d 1324, 1329-30 (S.D. Fla. 2012); Centennial Bank v. Noah Group, LLC,

  755 F. Supp. 2d 1256, 1258 n. 2 (S.D. Fla. 2010); Gossard v. JP Morgan Chase & Co., 612 F.

  Supp. 2d 1242, 1245-46 (S.D. Fla. 2009). Further, given that the statement by Counter-Plaintiffs

  contained in this paragraph does not contain any evidentiary support in the record, the Court

  should disregard the statement by Counter-Plaintiffs and deem the facts in Paragraph 19 of

  Florida Beauty’s Statement of Material Facts admitted. See, e.g., Mills. v. NCL (Bahamas) Ltd.,

  2015 WL 11201209 at *2 (S.D. Fla. April 10, 2015).

           20.    Given that Counter-Plaintiff did not contradict Florida Beauty’s statement of

  undisputed material facts with evidence in the record, the Court should deem Florida Beauty’s

  statement contained in Paragraph 20 of its Statement of Material Facts admitted. See e.g., Joseph

  v. Napolitano, 839 F. 2d 1324, 1329-30 (S.D. Fla. 2012); Centennial Bank v. Noah Group, LLC,

  755 F. Supp. 2d 1256, 1258 n. 2 (S.D. Fla. 2010); Gossard v. JP Morgan Chase & Co., 612 F.

  Supp. 2d 1242, 1245-46 (S.D. Fla. 2009). Further, given that the statement by Counter-Plaintiffs

  contained in this paragraph does not contain any evidentiary support in the record, the Court

  should disregard the statement by Counter-Plaintiffs and deem the facts in Paragraph 20 of

  Florida Beauty’s Statement of Material Facts admitted. See, e.g., Mills. v. NCL (Bahamas) Ltd.,

  2015 WL 11201209 at *2 (S.D. Fla. April 10, 2015). Further, see Response to Paragraph 11

  supra.

           21.    Given that Counter-Plaintiff did not contradict Florida Beauty’s statement of

  undisputed material facts with evidence in the record, the Court should deem Florida Beauty’s

  statement contained in Paragraph 21 of its Statement of Material Facts admitted. See e.g., Joseph

  v. Napolitano, 839 F. 2d 1324, 1329-30 (S.D. Fla. 2012); Centennial Bank v. Noah Group, LLC,

  755 F. Supp. 2d 1256, 1258 n. 2 (S.D. Fla. 2010); Gossard v. JP Morgan Chase & Co., 612 F.



                                                  6
Case 1:17-cv-24173-JLK Document 48 Entered on FLSD Docket 11/26/2018 Page 7 of 12

                                                                     Case No. 1:17-CV-24173-JLK


  Supp. 2d 1242, 1245-46 (S.D. Fla. 2009). Further, given that the statement by Counter-Plaintiffs

  contained in this paragraph does not contain any evidentiary support in the record, the Court

  should disregard the statement by Counter-Plaintiffs and deem the facts in Paragraph 21 of

  Florida Beauty’s Statement of Material Facts admitted. See, e.g., Mills. v. NCL (Bahamas) Ltd.,

  2015 WL 11201209 at *2 (S.D. Fla. April 10, 2015). Further, see Response to Paragraph 11

  supra.

           22.    Counter-Plaintiffs do not dispute the facts presented by Florida Beauty in this

  paragraph.     Further, given that the statement by Counter-Plaintiffs contained in this paragraph

  does not contain any evidentiary support in the record, the Court should disregard the statement

  by Counter-Plaintiffs and deem the facts in Paragraph 22 of Florida Beauty’s Statement of Material

  Facts admitted. See, e.g., Mills. v. NCL (Bahamas) Ltd., 2015 WL 11201209 at *2 (S.D. Fla. April

  10, 2015). Further, see Response to Paragraph 11 supra.

           23.    Counter-Plaintiffs do not dispute the facts presented by Florida Beauty in this

  paragraph.     Further, given that the statement by Counter-Plaintiffs contained in this paragraph

  does not contain any evidentiary support in the record, the Court should disregard the statement

  by Counter-Plaintiffs and deem the facts in Paragraph 23 of Florida Beauty’s Statement of Material

  Facts admitted. See, e.g., Mills. v. NCL (Bahamas) Ltd., 2015 WL 11201209 at *2 (S.D. Fla. April

  10, 2015). Further, see Response to Paragraph 11 supra.

           24.    Given that Counter-Plaintiff did not contradict Florida Beauty’s statement of

  undisputed material facts with evidence in the record, the Court should deem Florida Beauty’s

  statement contained in Paragraph 24 of its Statement of Material Facts admitted. See e.g., Joseph

  v. Napolitano, 839 F. 2d 1324, 1329-30 (S.D. Fla. 2012); Centennial Bank v. Noah Group, LLC,

  755 F. Supp. 2d 1256, 1258 n. 2 (S.D. Fla. 2010); Gossard v. JP Morgan Chase & Co., 612 F.



                                                   7
Case 1:17-cv-24173-JLK Document 48 Entered on FLSD Docket 11/26/2018 Page 8 of 12

                                                                      Case No. 1:17-CV-24173-JLK


  Supp. 2d 1242, 1245-46 (S.D. Fla. 2009). Further, given that the statement by Counter-Plaintiffs

  contained in this paragraph does not contain any evidentiary support in the record, the Court should

  disregard the statement by Counter-Plaintiffs and deem the facts in Paragraph 24 of Florida

  Beauty’s Statement of Material Facts admitted. See, e.g., Mills. v. NCL (Bahamas) Ltd., 2015 WL

  11201209 at *2 (S.D. Fla. April 10, 2015). Further, see Response to Paragraph 11 supra.

         25.     Given that Counter-Plaintiff did not contradict Florida Beauty’s statement of

  undisputed material facts with evidence in the record, the Court should deem Florida Beauty’s

  statement contained in Paragraph 25 of its Statement of Material Facts admitted. See e.g., Joseph

  v. Napolitano, 839 F. 2d 1324, 1329-30 (S.D. Fla. 2012); Centennial Bank v. Noah Group, LLC,

  755 F. Supp. 2d 1256, 1258 n. 2 (S.D. Fla. 2010); Gossard v. JP Morgan Chase & Co., 612 F.

  Supp. 2d 1242, 1245-46 (S.D. Fla. 2009).

         26.     Counter-Plaintiffs do not dispute the facts presented by Florida Beauty in this

  paragraph.

         27.      Counter-Plaintiffs do not dispute the facts presented by Florida Beauty in this

  paragraph.

         28.     Given that Counter-Plaintiff did not contradict Florida Beauty’s statement of

  undisputed material facts with evidence in the record, the Court should deem Florida Beauty’s

  statement contained in Paragraph 28 of its Statement of Material Facts admitted. See e.g., Joseph

  v. Napolitano, 839 F. 2d 1324, 1329-30 (S.D. Fla. 2012); Centennial Bank v. Noah Group, LLC,

  755 F. Supp. 2d 1256, 1258 n. 2 (S.D. Fla. 2010); Gossard v. JP Morgan Chase & Co., 612 F.

  Supp. 2d 1242, 1245-46 (S.D. Fla. 2009).

         29.     Given that Counter-Plaintiff did not contradict Florida Beauty’s statement of

  undisputed material facts with evidence in the record, the Court should deem Florida Beauty’s



                                                   8
Case 1:17-cv-24173-JLK Document 48 Entered on FLSD Docket 11/26/2018 Page 9 of 12

                                                                    Case No. 1:17-CV-24173-JLK


  statement contained in Paragraph 29 of its Statement of Material Facts admitted. See e.g., Joseph

  v. Napolitano, 839 F. 2d 1324, 1329-30 (S.D. Fla. 2012); Centennial Bank v. Noah Group, LLC,

  755 F. Supp. 2d 1256, 1258 n. 2 (S.D. Fla. 2010); Gossard v. JP Morgan Chase & Co., 612 F.

  Supp. 2d 1242, 1245-46 (S.D. Fla. 2009).

         30.    Given that Counter-Plaintiff did not contradict Florida Beauty’s statement of

  undisputed material facts with evidence in the record, the Court should deem Florida Beauty’s

  statement contained in Paragraph 30 of its Statement of Material Facts admitted. See e.g., Joseph

  v. Napolitano, 839 F. 2d 1324, 1329-30 (S.D. Fla. 2012); Centennial Bank v. Noah Group, LLC,

  755 F. Supp. 2d 1256, 1258 n. 2 (S.D. Fla. 2010); Gossard v. JP Morgan Chase & Co., 612 F.

  Supp. 2d 1242, 1245-46 (S.D. Fla. 2009).

         31.    Given that Counter-Plaintiff did not contradict Florida Beauty’s statement of

  undisputed material facts with evidence in the record, the Court should deem Florida Beauty’s

  statement contained in Paragraph 31 of its Statement of Material Facts admitted. See e.g., Joseph

  v. Napolitano, 839 F. 2d 1324, 1329-30 (S.D. Fla. 2012); Centennial Bank v. Noah Group, LLC,

  755 F. Supp. 2d 1256, 1258 n. 2 (S.D. Fla. 2010); Gossard v. JP Morgan Chase & Co., 612 F.

  Supp. 2d 1242, 1245-46 (S.D. Fla. 2009).

         32.    Given that Counter-Plaintiff did not contradict Florida Beauty’s statement of

  undisputed material facts with evidence in the record, the Court should deem Florida Beauty’s

  statement contained in Paragraph 32 of its Statement of Material Facts admitted. See e.g., Joseph

  v. Napolitano, 839 F. 2d 1324, 1329-30 (S.D. Fla. 2012); Centennial Bank v. Noah Group, LLC,

  755 F. Supp. 2d 1256, 1258 n. 2 (S.D. Fla. 2010); Gossard v. JP Morgan Chase & Co., 612 F.

  Supp. 2d 1242, 1245-46 (S.D. Fla. 2009).




                                                 9
Case 1:17-cv-24173-JLK Document 48 Entered on FLSD Docket 11/26/2018 Page 10 of 12

                                                                     Case No. 1:17-CV-24173-JLK


          33.    Given that Counter-Plaintiff did not contradict Florida Beauty’s statement of

   undisputed material facts with evidence in the record, the Court should deem Florida Beauty’s

   statement contained in Paragraph 33 of its Statement of Material Facts admitted. See e.g., Joseph

   v. Napolitano, 839 F. 2d 1324, 1329-30 (S.D. Fla. 2012); Centennial Bank v. Noah Group, LLC,

   755 F. Supp. 2d 1256, 1258 n. 2 (S.D. Fla. 2010); Gossard v. JP Morgan Chase & Co., 612 F.

   Supp. 2d 1242, 1245-46 (S.D. Fla. 2009).

          34.    Given that Counter-Plaintiff did not contradict Florida Beauty’s statement of

   undisputed material facts with evidence in the record, the Court should deem Florida Beauty’s

   statement contained in Paragraph 34 of its Statement of Material Facts admitted. See e.g., Joseph

   v. Napolitano, 839 F. 2d 1324, 1329-30 (S.D. Fla. 2012); Centennial Bank v. Noah Group, LLC,

   755 F. Supp. 2d 1256, 1258 n. 2 (S.D. Fla. 2010); Gossard v. JP Morgan Chase & Co., 612 F.

   Supp. 2d 1242, 1245-46 (S.D. Fla. 2009).

          35.    Given that Counter-Plaintiff did not contradict Florida Beauty’s statement of

   undisputed material facts with evidence in the record, the Court should deem Florida Beauty’s

   statement contained in Paragraph 35 of its Statement of Material Facts admitted. See e.g., Joseph

   v. Napolitano, 839 F. 2d 1324, 1329-30 (S.D. Fla. 2012); Centennial Bank v. Noah Group, LLC,

   755 F. Supp. 2d 1256, 1258 n. 2 (S.D. Fla. 2010); Gossard v. JP Morgan Chase & Co., 612 F.

   Supp. 2d 1242, 1245-46 (S.D. Fla. 2009).

          36.    Given that Counter-Plaintiff did not contradict Florida Beauty’s statement of

   undisputed material facts with evidence in the record, the Court should deem Florida Beauty’s

   statement contained in Paragraph 36 of its Statement of Material Facts admitted. See e.g., Joseph

   v. Napolitano, 839 F. 2d 1324, 1329-30 (S.D. Fla. 2012); Centennial Bank v. Noah Group, LLC,




                                                  10
Case 1:17-cv-24173-JLK Document 48 Entered on FLSD Docket 11/26/2018 Page 11 of 12

                                                                     Case No. 1:17-CV-24173-JLK


   755 F. Supp. 2d 1256, 1258 n. 2 (S.D. Fla. 2010); Gossard v. JP Morgan Chase & Co., 612 F.

   Supp. 2d 1242, 1245-46 (S.D. Fla. 2009).

          37.    Given that Counter-Plaintiff did not contradict Florida Beauty’s statement of

   undisputed material facts with evidence in the record, the Court should deem Florida Beauty’s

   statement contained in Paragraph 37 of its Statement of Material Facts admitted. See e.g., Joseph

   v. Napolitano, 839 F. 2d 1324, 1329-30 (S.D. Fla. 2012); Centennial Bank v. Noah Group, LLC,

   755 F. Supp. 2d 1256, 1258 n. 2 (S.D. Fla. 2010); Gossard v. JP Morgan Chase & Co., 612 F.

   Supp. 2d 1242, 1245-46 (S.D. Fla. 2009).

          38.    Given that Counter-Plaintiff did not contradict Florida Beauty’s statement of

   undisputed material facts with evidence in the record, the Court should deem Florida Beauty’s

   statement contained in Paragraph 38 of its Statement of Material Facts admitted. See e.g., Joseph

   v. Napolitano, 839 F. 2d 1324, 1329-30 (S.D. Fla. 2012); Centennial Bank v. Noah Group, LLC,

   755 F. Supp. 2d 1256, 1258 n. 2 (S.D. Fla. 2010); Gossard v. JP Morgan Chase & Co., 612 F.

   Supp. 2d 1242, 1245-46 (S.D. Fla. 2009).


   Dated: November 26, 2018

                                               Respectfully Submitted,
                                               /s/ Evan B. Berger, Esq.
                                               Evan B. Berger, Esq. (0071479)
                                               eberger@bplegal.com
                                               Becker & Poliakoff, P.A.
                                               1 East Broward Blvd., Suite 1800
                                               Ft. Lauderdale, FL 33301
                                               Telephone: (954) 987-7550
                                               Facsimile: (954) 985-4176

                                               Ryan M. Clancy, Esq. (117650)
                                               ryan@business-esq.com
                                               Ainsworth + Clancy, PLLC
                                               1111 Brickell Ave., 11th Floor
                                               Miami, Florida 33131
                                               Telephone: (305) 600-3816
                                                  11
Case 1:17-cv-24173-JLK Document 48 Entered on FLSD Docket 11/26/2018 Page 12 of 12

                                                                     Case No. 1:17-CV-24173-JLK


                                                Facsimile: (305) 600-3817

                                                Attorneys for Plaintiff/Counter-Defendant
                                                Florida Beauty Flora, Inc.


                                    CERTIFICATE OF SERVICE

            I hereby certify that a true and correct copy of the foregoing was served by the Court’s

   CM/ECF system on November 26, 2018 on all counsel or parties of record on the Service List

   below.


                                                ______________________________
                                                By: /s/ Evan B. Berger
                                                Evan B. Berger, Esq.




                                           SERVICE LIST


   Melissa Gilkey Mince
   Anderson Law Group
   13577 Feather Sound Drive, Suite 500
   Clearwater, Florida 33762
   Telephone: (727) 329-1999
   Facsimile: (727) 329-1499
   mmince@floridalawpartners.com
   eserve@floridalawpartners.com
   Attorneys for Defendants/Counter-Plaintiffs Evergreen Fresh Farms, Inc. and Eric Mydland




                                                   12
